Citation Nr: 1423218	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  04-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include on a secondary basis.

2.  Entitlement to service connection for a left knee disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This matter was remanded for additional development of the record in July 2006, July 2007, January 2008, August 2011, January 2012, and in February 2013.  There has been substantial compliance with the mandates of the remands and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is of record.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's right knee disability is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's left knee disability is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2013).

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in August 2006 and the claim was subsequently readjudicated, most recently in a October 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA medical records, private medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of the Veteran's claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran has asserted, including in testimony before the Board, that she received treatment from VA immediately after her period of service in 1980-81.  VA has made several attempts to obtain any such records.  Those requests were made under both of the Veteran's legal names.  In October 2010, the Appeals Management Center (AMC) made a formal finding that any such records are unavailable.  The AMC found that all procedures to obtain these records have been correctly followed, all efforts to obtain the records have been exhausted, and any further attempts would be futile.  The Board agrees with the AMC's findings.

The Veteran was afforded VA examinations in September 2007, February 2012 and April 2013.  The Board finds that, taken together, the VA examinations are adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran asserts service connection is warranted for each knee.  She argues that she injured her knees in the same incident in which she injured her low back during service.  In the alternative, she claims a bilateral knee disability is secondary to her service-connected low back disability.

In a statement dated September 2002, the Veteran related she slipped and fell into a foxhole during basic training.  She stated she was treated for a back injury in service and upon separation, at a VA medical center.  She maintains she has had continual problems with her back following her discharge from service.  She has also maintained that her knees have hurt since service.

Included in the Veteran's service treatment records (STRs) are records from Community General Hospital in Dade City, Florida.  The Veteran was seen at the hospital in June 1979 for severe pain in the right side of the abdomen associated with dysuria and frequent urination.  She also reported back ache.

At her November 1979 entrance examination, the Veteran marked "no" to having a history of a "trick" or locked knee.  She did report being in a car accident in 1975.  It was noted that she fractured ribs bilaterally as a result of that accident.  Clinical evaluation of the lower extremities resulted in normal findings.  Thus, the induction physical examination is negative for complaints, treatment, or a diagnosis of a right or left knee condition.

Her STRs contain a November 1979 clinical note that indicates the Veteran complained of left knee pain and an assessment of muscle pain secondary to training.  She also reported left leg and ankle pain.  The Veteran was reported to have had full range of motion of the knee.  It was noted that there was "slight patellar crepitus" and no palpable swelling and no discoloration.

In early 1980, the Veteran was seen repeatedly for abdominal pain and related conditions, and underwent surgery.  She was later discharged from the military for not meeting medical fitness standards.

At a February 1980 examination, clinical evaluation of the Veteran's lower extremities resulted in normal results.  The Veteran marked "yes" for a "trick" or locked knee and she reported "swelling in both legs."  In the comments section where the examiner explained each positive notation by the Veteran, the examiner wrote, "[n]either trick or locked knee."  The report of medical examination is negative for a diagnosis of a right or left knee condition.

There are extensive treatment records for foot, back and other problems.  While the Veteran claims she was treated by VA in 1980-81, those records are unavailable.  However, she has not specifically stated that she was seen at that time for her knees.

The earliest records referencing the knees are private records.  There is a record from January 1987 when the Veteran fell down a flight of stairs.  She reported that she fell when her knee gave out.  In a follow-up record dated in February 1987 more details are provided.  It was reported that the Veteran fell down 14 stairs.  She was at the top of the stairs holding on to the handrail when her "feet buckled" and she went down the steps on her back.  The report indicates that she "hurt her neck, her shoulders, her low back, and her sacral area."  She was treated with medication and physical therapy.  There are other private records in the 1990s that show the Veteran has fallen several times.  However, none of those records provide any diagnosis or etiology of a knee condition.

The Veteran has also been diagnosed with "severe reflex sympathetic dystrophy [RSD] involving the left lower extremity" since 1985.  The Veteran has been on Social Security disability since October 1985 for RSD and fibromyalgia.  Findings from Social Security Administration (SSA) records as of May 2007 show worsening of RSD and fibromyalgia, "requiring cane and assistance with personal care."  It was also noted that she has "pain and weakness throughout [her] entire body, limiting ROM in all extremities and back."  These medical records, which are associated with the SSA decision, show that diagnosis of these conditions was made in 1985.

An October 2000 MRI of the right knee showed a "history of [a] previous fall."  A November 2001 MRI of the left knee showed partial medial menisectomy and the note indicated "pain of the entire left knee approximately one year following a fall."  She underwent a menisectomy of the left knee in November 2001.

The Veteran was afforded a VA examination in September 2007.  The report includes the following on the left knee: "On examination of the Veteran's left knee there is no evidence of any effusion of the knee.  She has slight discomfort on palpation of the medial aspect of the knee at the joint line.  There is minimal crepitus palpable on motion of the knee.  Stability of the left knee is good in both the anteroposterior and the mediolateral plane.  Flexion of the left knee is 90 degrees of a normal 140 degrees.  Extension is -10 degrees of a normal 0 degrees.  Her quadriceps and hamstring strength is at most 2/5 and she complains of pain in her back."

The following report was provided on the right knee: "On examination of the Veteran's right knee there is no evidence of an effusion.  There is no evidence of any crepitus palpable on motion of the knee.  Stability of the knee is good both in the anterior and posterior and medial lateral planes.  Range of motion of the right knee is as follows: flexion is 140 degrees of a normal 140 degrees.  Extension is 0 degrees of a normal 0 degrees.  Again her quadriceps strength is at most 2/5.  With any attempt at repetitive motion the Veteran complains of severe pain in her back.  Consequently the Veteran's knee joint range of motion and strength is diminished due to complaint of pain on attempt at repetitive motion testing, the extent and degree of which is not possible to determine due to the extreme subjectivity of the exercise."

The examiner failed to clarify the Veteran's right and left knee diagnoses, and opined that the Veteran's "knee conditions are totally unrelated to her back."  The examiner did not provide any rationale for his opinion regarding secondary service connection, nor did he provide an opinion as to whether the knee conditions were due to service, specifically, the claimed in-service fall into a foxhole.  Thus, a new medical examination and opinion were necessary.

The Veteran underwent a second VA examination in February 2012.  The Veteran reported that she injured her left knee when she fell in foxhole during service and it has progressively worsened over the years.  She described the current pain as sharp and an 8 on 0-10 pain scale.  It is aggravated by walking more than a few yards and ascending and descending stairs.

The Veteran did not report that flare-ups impact the function of the knee and/or lower leg.  The Veteran was reported to have functional loss and/or functional impairment of the knee and lower leg.  The examiner reported that there was less movement than normal in both knees.  In the left knee there was also weakened movement, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.

It was reported that the Veteran had a meniscectomy in the left knee in November 2001.  She reported regularly using a brace and constantly using a cane.

The examiner diagnosed the Veteran with internal derangement of the left knee.  The examiner opined that the left knee condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale: "After careful review of the records, interview and examination of this Veteran it is my opinion that this Veteran's current left knee condition is not caused by or a result of military service."  The examiner opined that her left knee condition was more probably related to falls she had in 2000 or 1987.

However, no opinion was provided regarding the right knee or a bilateral knee condition based on secondary service connection, opinions obtained in the final VA examination.

The Veteran underwent her most recent VA examination for the knees in April 2013.  The Veteran reported having problems with her knees since 1980.  She reported that her left knee last "gave out" a couple of months prior to the examination.  At the time, she did not seek treatment.  She kept the knee elevated and used heat and ice to treat the knee.  She currently described constant pain in the anterior, lateral and medial aspects of left knee.  The pain was described as sharp and a 9 out of 10.  It is aggravated by bearing weight, by cold, by sitting with legs extended for a period of time (5-10), by laying down with legs in one position for a period of time (5-10), by ascending and descending stairs, by driving for more than 20 minutes.
The Veteran reported that the right knee is similar to the left knee "but not as bad."  She described a constant pain in the anterior, lateral and medial aspects of left knee.  The pain was described as sharp and a 7 out of 10.  It is aggravated by bearing weight, by cold, by sitting with legs extended for a period time (5-10), by laying down with legs in one position for a period of time (5-10), by ascending and descending stairs.

The Veteran reported that flare-ups do not impact the function of the knee and/or lower leg.  Range of motion testing showed that the Veteran has functional loss and/or functional impairment of the knees.  The examiner reported that in both legs there was less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  The examiner also reported that there was disturbance of locomotion in the left knee.

The examiner reported that the Veteran does not have residual signs and/or symptoms from the meniscectomy she had in 2001.

The examination report also indicated that the Veteran uses a brace and a cane.  Imaging studies showed degenerative or traumatic arthritis in the left knee.  The examination report also indicated that there is "no evidence of fracture or dislocation."  The alignment was anatomical.  There was mild degenerative joint disease with joint space narrowing of the medial compartment.  There was no significant joint effusion.

The examiner diagnosed internal derangement of the left knee and a strain of unknown etiology in the right knee.  The date of diagnosis was listed as August 2008 for the left knee and April 2013 for the right knee.

The examiner provided the following opinion on the right knee disability: "After careful review of the records, interview and examination of this Veteran and search of the literature for current understanding of condition(s) under investigation it is my opinion that this Veteran's right knee condition is not caused by or a result of or aggravated by military service."  

The examiner also concluded that the bilateral knee condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reported that, "this Veteran's service-connected low back is not the cause of or aggravating a bilateral knee condition.  The weight of the medical literature is against such a relationship."

The examiner provided the following rationale: "Can a back injury cause knee/leg conditions?  It is often claimed that a previous compensable back injury with degenerative disc disease and resulting mechanical low back pain can cause or aggravate osteoarthritis of the knees due to increased knee joint stress precipitated by the back problem.  The exact cause of knee osteoarthritis is uncertain but it is known that factors such as excessive body weight, injury or any activity that creates excessive force transmission across the bearing surface of the joint can initiate or aggravate an existing arthritic condition, basically due to the wear and tear phenomena.  Lower extremity joint force tends to increase with walking speed so that force transmission is greater for young, fit individuals than for those who are elderly and disabled with a slow gait.  It is commonly believed that injury to one leg can precipitate symptoms in the opposite uninjured limb (see discussion paper 'Symptoms in the Opposite or Uninjured leg' by W. R. Harris and I. J. Harrington which outlines the mechanics of normal gait and how it is effected by limping), however, from a biomechanical perspective, there is no clear evidence to suggest that an injury to one leg can cause major problems with the opposite uninjured leg except for certain specific conditions, i.e. a major leg length discrepancy where the injured leg becomes significantly shorter than the normal leg by 5 cm. or more, or when a severe Trendelenburg lurch develops because of injury or paralysis to one lower extremity creating extra stress in the uninjured limb. It follows then that a back problem is unlikely to cause increased force transmission at the knee unless the spinal problem is of such severity that it results in lower extremity muscle paralysis which in turn causes an obvious limp from a severe Trendelenburg lurch; the opposite normal leg would then be subjected to increased load (force transmission)."

The examiner noted that the "more probable" cause for the Veteran's knee conditions is obesity.  The examiner cited the National Institutes of Health for the following notation: "Extra weight may place extra pressure on joints and cartilage, causing them to wear away. In addition, people with more body fat may have higher blood levels of substances that cause inflammation.  Inflammation at the joints may raise the risk for osteoarthritis."  Further, "Obesity accounts for a substantial proportion of severe disabling knee pain. As knee pain is a common disabling condition in older adults living in the community, effective public health interventions about avoidance of excess weight could have a major impact on future lower limb disability in older adults."

The only other evidence in the record concerning the etiology of the Veteran's knee is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the knee disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In deciding this appeal, the competent medical evidence carries greater probative weight.  Service connection is not warranted on a direct basis because the medical evidence indicates that the Veteran's current knee conditions did not start in service.  While there is a complaint of left knee pain in service, there is no evidence to link that complaint of pain to the Veteran's current condition.  On separation, her examination showed no knee conditions.  Several years passed before there is any evidence of complaints, treatment, or diagnosis of any knee condition.  

Service connection is not warranted on a secondary basis because there is no medical evidence that the Veteran's back condition caused or aggravated her knee conditions.  The competent VA medical opinion establishes that there is no link between the two conditions in the Veteran.  The examiner opined that obesity is more likely the cause of the Veteran's knee problems.  Further, the examiner notes the lack of evidence in the medical literature that would support a link between a low back condition and knee problems as either a cause or as an aggravation.  Therefore, entitlement to service connection is not warranted under the current or prior 38 C.F.R. § 3.310.

ORDER

Entitlement to service connection for a right knee disability, to include on a secondary basis, is denied.

Entitlement to service connection for a left knee disability, to include on a secondary basis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


